CONCURRING STATEMENT BY
STRASSBURGER, J:
I join in the Majority Opinion and its holding that the trial court properly denied Appellant’s motion to suppress evidence.
However, I disagree with the Majority’s decision to discuss, however briefly, the issue of whether Appellant enjoys an expectation of privacy in the AOL account registered to his wife. As the majority notes, neither party nor the trial court raised the issue of standing to challenge the search. This complicated issue is not properly before us nor has it been previously addressed by the court below. Thus I do not believe we should attempt to offer guidance on this point sua sponte.